DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on June 29, 2022 in  response to the Office Action mailed on April 01, 2022.

Status of the Claims
Claims 1-3, 5-9, 11-12, 14-16  and 18-20 are pending.
Claims 1-3, 5, 7-9, 11, 14-16,  and 18 are currently amended. 
Claims 4, 10, 13 and 17 are cancelled. 

Allowance
 Claims  1-3, 5-9, 11-12, 14-16  and 18-20 are allowed. Applicant’s amendment and argument filed on June 29, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of selecting a shipment wave for the main product from the list of shipment waves and
determining a fixed time setting for the selected shipment wave as a third time for sending out the main product from the first warehouse; calculating a first time when the main product arrives at the target site based on the first required time length and the third time for sending out the main product from the first warehouse; calculating a second time for the promotional product arriving at the target site, wherein the second time is not earlier than the first time; calculating a fourth time for sending out the promotional product from the second warehouse, based on the second time and the second required time length; and feeding the calculated sending times back to the electronic device through the wired or wireless connection., which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687